Citation Nr: 0024486	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.  A 
notice of disagreement was received in April 1998.  A 
statement of the case was issued in November 1998.  A 
substantive appeal was received from the veteran in April 
1999. 


FINDINGS OF FACT

1. The RO, in a decision dated August 1971, denied the 
veteran's claim of entitlement to service connection for a 
back disability.  This was a final disallowance of this 
claim.

2. Evidence received since the August 1971 decision, 
considered alone or in conjunction with the evidence 
previously of record, does not establish that the veteran 
has a back disability, related to service or otherwise; 
thus, such evidence is not so significant that it must be 
considered (with the other evidence of record) to fairly 
decide the merits of the claim of service connection for a 
back disability.


CONCLUSION OF LAW

1. An August 1971 RO decision which denied service connection 
for a back disability is a final decision.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a back disability is not new and material, and this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R.
     §  3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

In an August 1971 decision, the RO denied a July 1971 claim 
of entitlement to service connection for a back disability.  
Although the veteran's service medical records indicated that 
he complained of back pain in December 1966 and February 
1967, and the report of his separation examination indicated 
that he had a history of recurrent back pain, the examination 
did not indicate that the veteran had a back disability nor 
did the VA examination in May 1968 show that he had a back 
disorder.  That examination found that the veteran had a 
range of motion within normal limits, with no areas of 
tenderness along the spine, and resulted in a diagnosis of no 
clinical or X-ray evidence of back pathology.  Although the 
veteran's outpatient treatment records show complaints of 
pain in the lumbar region, X-rays were negative, and there 
was a normal spine curve with no tenderness, full range of 
motion, and equal lower extremities.  X-rays showed a normal 
lumbosacral spine.  The veteran was issued a back support.  
The RO denied the veteran's claim because there was no 
evidence that the veteran suffered from a back disability.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-step 
process for reopening previously denied claims (a two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated August 1971.  Evans.

The new evidence submitted includes an additional copy of the 
report of the veteran's separation examination, dated January 
1967, a letter of recommendation from Lieutenant Colonel 
Herman Braun, dated January 1967, and additional copies of 
service reports already of record.  The veteran indicated, in 
his March 1997 claim, that he had been seen at the Cleveland 
Clinic in 1968 for back pain.  The RO contacted the Cleveland 
Clinic in an attempt to get such records, but the Clinic 
found no records of the veteran being treated there.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a back disability.  The Board notes 
that the veteran has not presented any medical evidence that 
indicates that the veteran currently suffers from a back 
disability, or that any incident in service caused a back 
disability.  The majority of the evidence submitted consists 
of copies of reports of examinations conducted while the 
veteran was in service, reports that have been included in 
the record, such as the report of the veteran's separation 
examination.  The letter from Herman Braun dated January 1967 
does not make any reference to a back disability.  Also of 
record are VA medical reports dated March 1997, which 
document treatment received for a right ankle injury.  These 
reports make no mention of a back disability.

While these reports and the January 1967 letter are "new," in 
the sense that they were not previously considered, when 
presented alone, or along with evidence previously submitted, 
they are not so significant that they must be considered to 
fairly decide the merits of this claim.  38 C.F.R. § 3.156 
(a) (1999).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from back pain as a 
result of an incident in service are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's August 1971 decision 
is not new and material for the purpose of reopening the 
claim.  38 C.F.R. § 3.156 (1999).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the May 1997 RO 
decision and November 1998 statement of the case, the RO also 
referred to a third criterion (formerly considered by the 
Board in accordance with the Court's case law) that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the Federal 
Circuit, in Hodge, held that there was no such legal 
requirement.  See also Elkins.  That notwithstanding, the 
Board finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above (i.e., that no 
new and probative evidence has been submitted), the outcome 
is the same whether the claims are considered under the test 
utilized by the RO, or the correct "new and material" 
standard set forth in 38 C.F.R. § 3.156(a) (1999).  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and, 
in light of the above discussion, would not result in a 
determination favorable to the veteran.  See VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992). 


ORDER

The veteran's claim for entitlement to service connection for 
a back disability is not reopened.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

